Title: To John Adams from Samuel B. Malcom, 9 May 1812
From: Malcom, Samuel B.
To: Adams, John



Dear Sir—
Utica May. 9th 1812.

You will not be surprized, if your Young, neglectful, but it is hoped, remembered friend, Should think proper to Solicit, from his only, and early Patron, a continuance of favor—years it is true, of reproachful Silence, on My part, have been Suffered to pass, but no portion of them, as respects Yourself, has elapsed, without the exercise of the ardent, and affectionate duty, I have entertained, to defend patriot fame, & encourage national gratitude—In consequence of the unfounded, & ungrateful imputations heaped upon you, I could not, at first have imagined, that in vindicating Virtue, I Should become almost the Victim, of intolerance, Venality, and Ignorance; but So it has happened; & for ten years, I have been Visited among my political associates, with a persecution which fortune enabled me to deride, & My conscience valiantly to resist—So formidable, & discouraging however, has this Spirit appeared, that I have sometimes thought a review, of the illustrious deeds of old American worthies uncheering—Without leaving Suitable Substitutes, time, and abuse are hurrying the former, from the enjoyment of their Labors, and hardly affording them the consolation, that even a few, of their dutiful children would inherit any reward, from their Sagacity, Valor, & privations—
My Vanity, induces me to Satisfy your Solicitude as to the place of my residence, employment, domestic comfort &ca—Shortly after the decease of Genl. Schuyler I determined to remove to this place, & was influenced by several considerations: Among the prominent difficulties, I had to encounter in following my profession, was the prevailing notion, that Mrs. M, had inherited a Very large Estate, this made my efforts at the Bar, assume rather the disgusting appearance of cupidity, than what was really my design, to become an useful, and Independent Lawyer—We did inherit it is true a large Landed Estate, but its revenue yield’d almost Nothing—accustomed as we both had been, to live in fashionable life, I was apprehensive of the Snare, which habit, example, or predilection for a City life, might induce, & therefore determined to retire; and grow with the Country—We cultivate a fine extensive farm, distant about one mile from Utica, which is nearly the center of the State, our most thriving Village, and a promissing candidate in proper Season, for the Seat of Government—The ordinary employment of the Husbandman, although, independent, useful, and termed honorable, I cannot reconcile myself to, but Still I am not indolent—frequent occasions, to be useful among my neighbors, afford an agreeable employment, and my Books always a rational one—But among my blessings, I hasten to speak of my wife—Would She not be lessened by the attempt at description, I might be tempted to Say
“She is all my fond wishes could ask or all the Kind Gods Could bestow”
—We have had four fine children, three of which haved died of the Croup—With this domestic Summary I shall from the fear of tediousness finish—and proceed to acquaint you that a very late Law of Congress has authorized the establishment of an additional District Court for the State, designed for the accommodation for this Western Section, & one of its Sittings appointed to be holden at Utica—The flattering Suggestions of several friends, have encouraged me, for the first time to solicit place, and adventure my Slender Talents, on the high & responsible station of the Bench—In Saying I Solicit place in a department, which to render it pure & perfectly independent, it should be a Voluntary gift—I am aware of your censure, & not less unmindful of My own admonitions—all delicacy on these points, like that of Chivalry, having departed, I am compelled to become a reluctant follow in the beggarly practice of Supplication—I will not however demean myself, for in disclosing my wishes to you I feel that I am addressing a Father—Through your instrumentality I have every reason to beleive that without any immediate application on my part, my wishes to become a Judge may be gratifyed—Should you deem it proper to afford me Your aid, and think that the auxiliary aid of Mr. Jefferson would be of Service, I can only repeat to you the declaration he made to me on my takeing leave of him “rely upon my regards; all that is proper for you to ask, & me to grant you may calculate upon”—The evidences I have recd. of Govr. Jay’s flattering & Kind attentions hitherto, might warrant me to presume, on the probability of his cooperation, nor less occasion to doubt, (if necessary to be consulted) that the present Govr. would afford me every support—On your interference I Solely rely; & Shall be governed conclusively by the advice, and Instructions, I May have the honor to receive from you—It is not unimportant to State that the appointment will Soon be made.—
Mrs. Adams will have the goodness to accept the assurances of my respectful & affectionate regards—
Your Hble Sert

Saml B. Malcom.